Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD Complaint:

Date: February 02, 2007

Local Medical Review Policy (LMRP)
Title ICD-9 477.8 Allergen Immuno-
therapy H-11B-R3.

Docket No. C-05-406
Decision No. CR1562

weve ve ve ye ye vw

DECISION DISMISSING CASE

In an Order issued December 18, 2006, I informed Ms. Waters, the Medicare beneficiary
who filed the complaint challenging the Local Coverage Determination (LCD) at issue in
this case, that it appeared that the Carrier had demonstrated that I did not have jurisdiction
over this case. I reached that tentative conclusion because the Carrier argued persuasively
that Ms. Waters’ claims for allergen immunotherapy had been denied based on individual
medical review and not based on the LCD at issue in this case. According to the Carrier,
individual medical review of those claims led to the conclusion that payment should be
denied because the use of allergen immunotherapy to treat allergies to smuts and terpenes
was regarded by the Carrier as investigational.

The Carrier's contention that Ms. Waters’ claims had not been denied based on the LCD
was significant because, if Ms. Waters’ claims were not denied based on the LCD, then
she could not be an “aggrieved party” with standing to challenge the LCD. Under the
applicable regulations, only an aggrieved party may initiate an LCD challenge. 42 C.F.R.
§ 426.320. The regulatory definition of an aggrieved party includes three criteria. He or
she (1) must be a Medicare beneficiary, who (2) is in need of a service that is denied
based on the applicable LCD, and (3) must have documentation of need from the treating
physician. 42 C.F.R. § 426.110 (emphasis added).

In an earlier Order, issued February 3, 2006, I had found that Ms. Waters satisfied the
criteria and, thus, could be considered an aggrieved party. In the February 3 Order, I also
found that Ms. Waters’ complaint was acceptable to challenge the LCD at issue. The
further developments outlined above led me to conclude that my earlier findings had been
premature, and required reconsideration.

Accordingly, my December 18 Order gave Ms. Waters until January 4, 2007 to file any
additional arguments or evidence she might have to show that she is an “aggrieved party”
as defined by the regulations. The time for filing such information has passed, and Ms.
Waters has not filed anything further. Therefore, based on the present record, I conclude
that Ms. Waters is not an “aggrieved party” and, accordingly, | must dismiss this case.

As outlined above, Ms. Waters is not an “aggrieved party” because her claims for allergen
immunotherapy were not denied based on the applicable LCD. Since Ms. Waters is not
an “aggrieved party,” her complaint is unacceptable. 42 C.F.R.§ 426.410(b)(1). | have
afforded her the opportunity to demonstrate that she is an “aggrieved party,” which
satisfies the regulatory requirement at 42 C.F.R. § 426.410(c)(1) that | permit her the
opportunity to amend her complaint. Because she has failed to demonstrate that she is an
“aggrieved party,” Ms. Waters has failed to submit an acceptable complaint within the
timeframe I have established. Therefore, pursuant to 42 C.F.R. § 426.410(c)(2), I must
issue a decision dismissing the complaint.

Pursuant to 42 C.F.R. § 426.450(a), my decision must include findings. Therefore, as
required by 42 C.F.R. § 426.450(a)(3), I find that Ms. Waters has failed demonstrate that
she is an “aggrieved party,” as defined by the regulations and, for that reason, she has
failed to file an acceptable complaint challenging an LCD. Accordingly, for the reasons
set forth above, I decide that this case must be dismissed.

This decision contains the information required by 42 C.F.R. § 426.450(b)(1), (2), and
(6). Because I am dismissing this case for failure to file an acceptable complaint, the
information required by 42 C.F.R. § 426.450(b)(3), (4), and (5) is not applicable and is
not included for that reason.

The aggrieved party has 30 days from the date of this Decision to file an appeal with the
Departmental Appeals Board, in accordance with 42 C.F.R. § 426.465.

/s/

Alfonso J. Montano
Administrative Law Judge
